DETAILED ACTION
Claims 18-39 and 41-42 are pending, and claims 18-33, 35-39, and 41-42 and currently under review.
Claim 34 is withdrawn.
Claims 1-17, 40, and 43 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/04/2022 has been entered.  Claims 18-39 and 41-42 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 1/06/2022.

Election/Restrictions
Independent claims 18-19 and 30 are directed to an allowable process as explained below.  Pursuant to the procedures set forth in MPEP § 821.04(a), claim 33, directed to a further process utilizing the claimed process, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Claim 34, directed to the invention(s) of a treatment installation, does not require all the limitations of the allowable process claim, and have NOT been rejoined.  It is specifically noted that claim 34 is directed to an apparatus, which is not necessarily limited by the functional limitations of the manner in which the apparatus is operated.  See MPEP 2114.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-II as set forth in the Office action mailed on 10/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurst et al. (US 2017/0058378).
Regarding claim 42, Wurst et al. discloses a method for reducing the amount of Zn and Pb found in iron sludge coming from a blast furnace [abstract].  Said method includes the steps of providing a sludge containing Fe and 0.01% to 30% Zn, performing leaching with HCl and chlorate as an oxidizing agent and controlling pH to be in a range of 0.5 to 3.5 in order to obtain a final Zn and Pb amount of less than 0.3 weight percent and 0.1 weight percent, respectively, in the sludge [0016, 0030, 0039, 0044, 0055, 0091-0092].  The examiner recognizes that the aforementioned pH will naturally correspond to the leachate that was used during leaching as would have been recognized by one of ordinary skill.  The examiner notes that the aforementioned parameters of Wurst et al. overlap with those as instantly claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Allowable Subject Matter
Claims 18-33, 35-39, and 41 are allowable.
The following is an examiner’s statement of reasons for allowance:
Independent claims 18-19 and 30 are directed to a method of leaching sludge including the steps of proving leaching agents consisting of HCl acid and chlorate to achieve a pH as claimed.  There is no prior art that teaches or suggests the aforementioned limitations together.
The closest prior art of record is: Puvvada et al. in view of others as relied upon in the previous office action.  The aforementioned prior art does not disclose or suggest utilizing only leaching agents of HCl acid and a chlorate to achieve a leachate pH as claimed.  Specifically, applicants’ arguments regarding the teachings and combination with Wurst et al. are persuasive.  Thus, there is no prior art that teaches or suggests the aforementioned limitations together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicants’ arguments regarding the combination and teachings of Wurst et al. with Puvvada et al. have been considered and are persuasive.  The pertinent rejections have been withdrawn.
Applicant's arguments, filed 4/04/2022, regarding the specific teachings of Puvvada et al. have been fully considered but they are not persuasive.  The pertinent rejections over Puvvada et al. have been withdrawn for the reasons stated above.  However, the examiner will still address applicants’ points on p.10-11 of the remarks filed 4/04/2022 for the purpose of a clear record.
Applicant argues that the dust of Puvvada et al. is not a sludge as claimed.  The examiner cannot concur.  It is noted that the plain definition of a “sludge” is merely a mixture of solid and liquid components.  Accordingly, Puvvada et al. expressly teaches dust (ie. solid components) mixed with a leaching solution (ie. liquid), which reasonably meets the limitation of a sludge.
Applicant then argues that the disclosure of leaching with only HCl is a comparative embodiment of Puvvada et al., which is not reasonable to meet the instant claims.  The examiner cannot concur.  The examiner notes that nowhere does Puvvada et al. expressly teach that leaching with only HCl is comparative.  As noted by applicant, Puvvada et al. merely teaches leaching with HCl can be “difficult” [0029].  However, this is hardly considered to be a teaching away since Puvvada et al. does not expressly discredit the use of HCl alone.  Rather, Puvvada et al. discloses comparable Zn leaching rates with HCl alone (62%) vs. with other reductants (70% to 90%) [table6].  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation of Puvvada et al. absent concrete evidence or reasoning to the contrary.
Applicant further argues that the disclosure of Puvvada et al. would require a reductant of SO2, NaSH, etc. in addition to HCl instead of a chlorate.  The examiner cannot concur.  It is noted that Puvvada et al. merely teaches the above reductants as beneficial and in no way teaches said reductants as required or necessary.  Rather, Puvvada et al. also refers to other studies that achieve good leach rates with different reductants such as ZnCl2 [0029].  Again, the examiner cannot concur with applicants’ unreasonably narrow interpretation of Puvvada et al. absent concrete evidence or reasoning to the contrary.  
Applicant's arguments, filed 4/04/2022, regarding the rejection of claim 42 over Wurst et al. alone have been fully considered but they are not persuasive.  
Applicant first argues that the provided data in table 4 demonstrates a trend in Zn leaching ratio relative to pH that would have been recognized by one of ordinary skill to be evidence of criticality.  The examiner cannot concur.  It is first noted that criticality can indeed be demonstrated “if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.”  See MPEP 716.02(d).  However, it is noted that the mere presence of a trend in data and resulting properties is not enough to demonstrate criticality, rather said trend needs to be indicative of criticality to one of ordinary skill.  
In the instant case, the examiner recognizes the data in table 4 to merely demonstrates a trend of increasing Zn leaching ratios with decreasing pH levels.  This would suggest to one of ordinary skill that Zn leaching ratio correlates inversely with pH levels, which does not support the claimed pH range of 0.8 to 1.2 (emphasis added).  In other words, the apparent trend demonstrated in the instant data of tables 2 and 4 are not considered to indicate criticality of the lower pH limit of the claimed range.  As a further example bolstering the examiner’s position, it is noted that sample 5 of table 2 in the instant specification is performed at a pH level of 0.5 (well below the claimed range) while still achieve desirable Zn leaching ratios and Zn amounts of less than 0.4 weight percent.  Again, it is noted that allegations of criticality must demonstrate that the claimed range achieves results that are unexpected and unobvious and of both statistical and practical significance.  See MPEP 716.02(b).  Thus, the examiner cannot concur with applicants’ allegations of criticality based on an apparent trend in data absent concrete evidence to the contrary.
The examiner further cannot concur because, as stated in the previous office action, the effect of leachant pH on Zn leaching ratios is not unexpected, and is expressly disclosed by Wurst et al.  Specifically, Wurst et al. expressly teaches controlling pH to control the amount of Zn leached (ie. leaching ratio), wherein lower pH values are inferred by Wurst to have higher leaching ratios (ie. pH values of lower than 1 has high leaching potential) [0055].  Thus, applicants’ alleged critical result of unexpected Zn leaching ratios cannot be considered to be unexpected in view of the expressly teachings of Wurst et al.

Conclusion
Claim 42 rejected.
Claims 18-33, 35-39, and 41 allowable
Claim 34 withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734